IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 3 WM 2021
                                               :
                    Respondent                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
DAVID E. FERRARA,                              :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2021, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus and the Application for

an Immediate Hearing are DENIED.